UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21779 JOHN HANCOCK FUNDS II (Exact name of registrant as specified in charter) , BOSTON, MA 02210 (Address of principal executive offices) (Zip code) MICHAEL J. LEARY, , BOSTON, MA 02210 (Name and address of agent for service) Registrant’s telephone number, including area code: 617-663-4490 Date of fiscal year end: December 31 Date of reporting period: September 30, 2011 Item 1. Schedule of Investments. JOHN HANCOCK FUNDS II PORTFOLIO OF INVESTMENTS - September 30, 2011 (Unaudited) (showing percentage of total net assets) Lifestyle Aggressive Portfolio Shares Value AFFILIATED INVESTMENT COMPANIES - 100.00% EQUITY - 97.69% John Hancock Funds II (G) - 86.47% All Cap Core, Class NAV (QS Investors) 10,653,938 $82,461,481 All Cap Value, Class NAV (Lord Abbett) 8,156,549 79,444,784 Alpha Opportunities, Class NAV (Wellington) 19,647,883 194,317,559 Blue Chip Growth, Class NAV (T. Rowe Price) 11,895,298 223,988,469 Capital Appreciation, Class NAV (Jennison) 17,479,166 184,929,576 Capital Appreciation Value, Class NAV (T.Rowe Price) (I) 9,343,553 86,521,303 Emerging Markets, Class NAV (DFA) 32,390,628 286,009,243 Equity-Income, Class NAV (T. Rowe Price) 13,044,965 163,714,307 Fundamental Large Cap Value, Class NAV (John Hancock 1 ) (A) 6,248,462 51,362,362 Fundamental Value, Class NAV (Davis) 12,570,399 164,420,818 Global Real Estate, Class NAV (Deutsche) 7,531,104 48,048,441 Health Sciences, Class NAV (T. Rowe Price) (I) 825,000 8,250,000 Heritage, Class NAV (American Century) 2,990,099 23,860,987 Index 500, Class NAV (John Hancock 2 ) (A) 11,411,693 96,428,808 International Equity Index, Class NAV (SSgA) 1,121,260 16,291,912 International Growth Stock, Class NAV (Invesco) 4,422,733 42,148,648 International Opportunities, Class NAV (Marsico) 5,753,879 64,443,442 International Small Cap, Class NAV (Franklin) 2,501,273 32,716,649 International Small Company, Class NAV (DFA) 4,543,062 32,619,187 International Value, Class NAV (Franklin) 10,357,920 126,884,525 Large Cap, Class NAV (UBS) 2,975,362 33,800,109 Mid Cap Index, Class NAV (John Hancock 2 ) (A) 3,889,749 66,047,937 Mid Cap Stock, Class NAV (Wellington) (I) 4,287,917 65,090,578 Mid Cap Value Equity, Class NAV (Columbia) 1,949,096 15,924,110 Mid Value, Class NAV (T. Rowe Price) 3,929,362 50,060,078 Mutual Shares, Class NAV (Franklin) 6,529,771 62,555,210 Natural Resources, Class NAV (Wellington) 5,393,530 93,847,417 Optimized Value, Class NAV (John Hancock 2 ) (A) 1,195,633 12,446,535 Real Estate Equity, Class NAV (T. Rowe Price) 2,198,917 16,008,117 Redwood, Class NAV (RCM) (I) 825,000 8,085,000 Small Cap Growth, Class NAV (Wellington) 1,961,079 18,022,319 Small Cap Index, Class NAV (John Hancock 2 ) (A) 1,035,140 11,469,352 Small Cap Opportunities, Class NAV (Invesco/DFA) (I) 1,268,527 22,440,237 Small Cap Value, Class NAV (Wellington) 1,635,466 23,076,431 Small Company Growth, Class NAV (Invesco) (I) 1,378,507 16,225,026 Small Company Value, Class NAV (T. Rowe Price) 1,192,900 $25,921,722 Smaller Company Growth, Class NAV (Frontier/John Hancock 2 (A)/Perimeter) 1,686,945 16,093,456 Technical Opportunities, Class NAV (Wellington) (I) 7,589,753 74,379,581 U.S. Equity, Class NAV (GMO) 15,211,395 143,291,339 Value & Restructuring, Class NAV (Columbia) 4,894,750 45,031,703 Value, Class NAV (Invesco) 2,912,367 24,784,242 John Hancock Funds III (G) - 9.89% Disciplined Value, Class NAV (Robeco) 5,526,519 61,897,012 Global Shareholder Yield, Class NAV (Epoch) 4,058,374 35,470,189 International Core, Class NAV (GMO) 4,610,373 116,550,235 Rainier Growth, Class NAV (Rainier) 6,104,072 112,437,013 John Hancock Investment Trust (G) - 1.33% Small Cap Intrinsic Value, Class NAV (John Hancock 1 ) (A) 4,746,229 43,950,077 OTHER - 2.31% John Hancock Funds II (G) - 2.31% Currency Strategies, Class NAV (First Quadrant) (I) 8,090,405 76,130,715 Total Investments (Lifestyle Aggressive Portfolio) (Cost $3,253,364,211) - 100.00% Other assets and liabilities, net - 0.00% TOTAL NET ASSETS - 100.00% Percentages are based upon net assets. 1 JOHN HANCOCK FUNDS II PORTFOLIO OF INVESTMENTS - September 30, 2011 (Unaudited) (showing percentage of total net assets) Lifestyle Growth Portfolio Shares Value AFFILIATED INVESTMENT COMPANIES - 100.00% EQUITY – 81.56% John Hancock Funds II (G) - 72.82% All Cap Core, Class NAV (QS Investors) 31,218,545 $241,631,539 All Cap Value, Class NAV (Lord Abbett) 19,058,278 185,627,629 Alpha Opportunities, Class NAV (Wellington) 54,041,495 534,470,388 Blue Chip Growth, Class NAV (T. Rowe Price) 28,819,849 542,677,756 Capital Appreciation, Class NAV (Jennison) 41,712,761 441,321,014 Capital Appreciation Value, Class NAV (T.Rowe Price) (I) 26,179,594 242,423,036 Emerging Markets, Class NAV (DFA) 73,324,040 647,451,274 Equity-Income, Class NAV (T. Rowe Price) 30,673,249 384,949,272 Fundamental Large Cap Value, Class NAV (John Hancock 1 ) (A) 14,710,947 120,923,985 Fundamental Value, Class NAV (Davis) 35,619,395 465,901,685 Global Real Estate, Class NAV (Deutsche) 22,541,774 143,816,520 Health Sciences, Class NAV (T. Rowe Price) (I) 2,500,000 25,000,000 Heritage, Class NAV (American Century) 6,338,472 50,581,008 Index 500, Class NAV (John Hancock 2 ) (A) 56,192,122 474,823,429 International Equity Index, Class NAV (SSgA) 2,536,544 36,855,983 International Growth Stock, Class NAV (Invesco) 11,514,016 109,728,570 International Opportunities, Class NAV (Marsico) 13,881,569 155,473,570 International Small Cap, Class NAV (Franklin) 4,802,129 62,811,844 International Small Company, Class NAV (DFA) 8,712,515 62,555,856 International Value, Class NAV (Franklin) 25,273,686 309,602,656 Large Cap, Class NAV (UBS) 8,512,199 96,698,584 Mid Cap Index, Class NAV (John Hancock 2 ) (A) 15,784,450 268,019,964 Mid Cap Stock, Class NAV (Wellington) (I) 9,267,108 140,674,702 Mid Cap Value Equity, Class NAV (Columbia) 4,195,651 34,278,472 Mid Value, Class NAV (T. Rowe Price) 8,229,719 104,846,618 Mutual Shares, Class NAV (Franklin) 15,463,687 148,142,119 Natural Resources, Class NAV (Wellington) 12,601,364 219,263,729 Optimized Value, Class NAV (John Hancock 2 ) (A) 2,749,520 28,622,504 Real Estate Equity, Class NAV (T. Rowe Price) 6,181,194 44,999,093 Redwood, Class NAV (RCM) (I) 2,500,000 24,500,000 Small Cap Growth, Class NAV (Wellington) 4,629,739 42,547,297 Small Cap Opportunities, Class NAV (Invesco/DFA) (I) 2,155,477 38,130,382 Small Cap Value, Class NAV (Wellington) 3,499,575 49,379,004 Small Company Growth, Class NAV (Invesco) (I) 3,153,331 37,114,703 Small Company Value, Class NAV (T. Rowe Price) 3,054,457 66,373,360 Smaller Company Growth, Class NAV (Frontier/John Hancock 2 (A)/Perimeter) 3,840,416 $36,637,566 Technical Opportunities, Class NAV (Wellington) (I) 21,789,170 213,533,863 U.S. Equity, Class NAV (GMO) 44,459,963 418,812,850 Value & Restructuring, Class NAV (Columbia) 11,507,862 105,872,331 Value, Class NAV (Invesco) 6,060,772 51,577,168 John Hancock Funds III (G) - 7.97% Disciplined Value, Class NAV (Robeco) 13,205,035 147,896,398 Global Shareholder Yield, Class NAV (Epoch) 11,608,526 101,458,519 International Core, Class NAV (GMO) 11,559,076 292,213,434 Rainier Growth, Class NAV (Rainier) 14,595,284 268,845,123 John Hancock Investment Trust (G) - 0.77% Small Cap Intrinsic Value, Class NAV (John Hancock 1 ) (A) 8,406,784 77,846,822 FIXED INCOME - 15.96% John Hancock Funds II (G) - 15.96% Active Bond, Class NAV (John Hancock 1 (A) /Declaration) 8,793,801 88,905,327 Floating Rate Income, Class NAV (WAMCO) 29,170,294 263,116,055 Global Bond, Class NAV (PIMCO) 5,033,885 65,591,518 Global High Yield, Class NAV (Stone Harbor) 7,193,408 70,495,394 High Income, Class NAV (John Hancock 1 ) (A) 14,317,513 96,213,684 High Yield, Class NAV (WAMCO) 13,543,893 110,924,483 Multi Sector Bond, Class NAV (Stone Harbor) 15,157,734 149,000,529 Real Return Bond, Class NAV (PIMCO) 3,954,739 50,581,110 Spectrum Income, Class NAV (T. Rowe Price) 14,626,166 149,771,941 Strategic Income Opportunities, Class NAV (John Hancock 1 ) (A) 21,564,183 219,954,668 Total Return, Class NAV (PIMCO) 18,829,008 258,145,694 U.S. High Yield Bond, Class NAV (Wells Capital) 8,415,137 101,065,793 OTHER - 2.48% John Hancock Funds II (G) - 2.48% Currency Strategies, Class NAV (First Quadrant) (I) 26,845,592 252,617,022 Total Investments (Lifestyle Growth Portfolio) (Cost $10,013,409,182) - 100.00% Other assets and liabilities, net - 0.00% TOTAL NET ASSETS - 100.00% Percentages are based upon net assets. 2 JOHN HANCOCK FUNDS II PORTFOLIO OF INVESTMENTS - September 30, 2011 (Unaudited) (showing percentage of total net assets) Lifestyle Balanced Portfolio Shares Value AFFILIATED INVESTMENT COMPANIES - 99.99% EQUITY - 56.06% John Hancock Funds II (G) - 51.89% All Cap Core, Class NAV (QS Investors) 25,360,568 $196,290,799 All Cap Value, Class NAV (Lord Abbett) 13,867,203 135,066,556 Alpha Opportunities, Class NAV (Wellington) 41,367,288 409,122,476 Blue Chip Growth, Class NAV (T. Rowe Price) 20,942,853 394,353,929 Capital Appreciation, Class NAV (Jennison) 30,064,158 318,078,789 Capital Appreciation Value, Class NAV (T.Rowe Price) (I) 23,460,143 217,240,921 Emerging Markets, Class NAV (DFA) 45,921,533 405,487,139 Equity-Income, Class NAV (T. Rowe Price) 22,666,704 284,467,132 Fundamental Large Cap Value, Class NAV (John Hancock 1 ) (A) 11,143,911 91,602,952 Fundamental Value, Class NAV (Davis) 27,636,932 361,491,069 Global Real Estate, Class NAV (Deutsche) 19,537,006 124,646,099 Health Sciences, Class NAV (T. Rowe Price) (I) 2,750,000 27,500,000 Heritage, Class NAV (American Century) 6,302,627 50,294,960 Index 500, Class NAV (John Hancock 2 ) (A) 42,149,275 356,161,373 International Equity Index, Class NAV (SSgA) 1,796,094 26,097,252 International Growth Stock, Class NAV (Invesco) 9,142,499 87,128,020 International Opportunities, Class NAV (Marsico) 7,953,495 89,079,144 International Small Cap, Class NAV (Franklin) 2,828,720 36,999,659 International Small Company, Class NAV (DFA) 5,167,750 37,104,447 International Value, Class NAV (Franklin) 17,933,267 219,682,524 Large Cap, Class NAV (UBS) 6,614,621 75,142,090 Mid Cap Index, Class NAV (John Hancock 2 ) (A) 3,943,656 66,963,281 Mid Cap Stock, Class NAV (Wellington) (I) 9,815,170 148,994,273 Mid Cap Value Equity, Class NAV (Columbia) 6,018,115 49,167,997 Mid Value, Class NAV (T. Rowe Price) 8,015,812 102,121,449 Mutual Shares, Class NAV (Franklin) 11,562,969 110,773,241 Natural Resources, Class NAV (Wellington) 9,210,006 160,254,101 Optimized Value, Class NAV (John Hancock 2 ) (A) 1,970,451 20,512,391 Real Estate Equity, Class NAV (T. Rowe Price) 6,575,319 47,868,322 Redwood, Class NAV (RCM) (I) 2,750,000 26,950,000 Small Cap Growth, Class NAV (Wellington) 4,356,985 40,040,693 Small Cap Opportunities, Class NAV (Invesco/DFA) (I) 1,354,538 23,961,776 Small Cap Value, Class NAV (Wellington) 2,876,836 40,592,149 Small Company Growth, Class NAV (Invesco) (I) 2,547,070 29,979,009 Small Company Value, Class NAV (T. Rowe Price) 2,698,562 58,639,749 Smaller Company Growth, Class NAV (Frontier/John Hancock 2 (A)/Perimeter) 3,036,202 $28,965,367 Technical Opportunities, Class NAV (Wellington) (I) 16,988,621 166,488,481 U.S. Equity, Class NAV (GMO) 34,725,661 327,115,729 Value, Class NAV (Invesco) 5,888,862 50,114,219 Value & Restructuring, Class NAV (Columbia) 8,202,101 75,459,331 John Hancock Funds III (G) - 5.68% Disciplined Value, Class NAV (Robeco) 9,746,685 109,162,871 Global Shareholder Yield, Class NAV (Epoch) 10,968,360 95,863,467 International Core, Class NAV (GMO) 8,131,776 205,571,291 Rainier Growth, Class NAV (Rainier) 10,480,485 193,050,528 John Hancock Investment Trust (G) - 0.49% Small Cap Intrinsic Value, Class NAV (John Hancock 1 ) (A) 5,678,743 52,585,162 FIXED INCOME - 39.49% John Hancock Funds II (G) - 39.49% Active Bond, Class NAV (John Hancock 1 /Declaration) (A) 43,914,140 443,971,956 Core Bond, Class NAV (Wells Capital) 14,711,657 195,959,273 Floating Rate Income, Class NAV (WAMCO) 61,930,159 558,610,030 Global Bond, Class NAV (PIMCO) 26,531,543 345,706,004 Global High Yield, Class NAV (Stone Harbor) 12,887,663 126,299,101 High Income, Class NAV (John Hancock 1 ) (A) 20,686,903 139,015,985 High Yield, Class NAV (WAMCO) 24,317,029 199,156,467 Investment Quality Bond, Class NAV (Wellington) 6,773,839 85,079,419 Multi Sector Bond, Class NAV (Stone Harbor) 40,385,513 396,989,596 Real Return Bond, Class NAV (PIMCO) 16,375,526 209,442,981 Spectrum Income, Class NAV (T. Rowe Price) 38,848,507 397,808,711 Strategic Income Opportunities, Class NAV (John Hancock 1 ) (A) 43,677,427 445,509,752 Total Return, Class NAV (PIMCO) 35,945,748 492,816,206 U.S. High Yield Bond, Class NAV (Wells Capital) 13,612,634 163,487,731 OTHER - 2.44% John Hancock Funds II (G) - 2.44% Currency Strategies, Class NAV (First Quadrant) (I) 27,564,674 259,383,585 Total Investments (Lifestyle Balanced Portfolio) (Cost $10,212,498,252) - 99.99% Other assets and liabilities, net - 0.01% TOTAL NET ASSETS - 100.00% Percentages are based upon net assets. 3 JOHN HANCOCK FUNDS II PORTFOLIO OF INVESTMENTS - September 30, 2011 (Unaudited) (showing percentage of total net assets) Lifestyle Moderate Portfolio Shares Value AFFILIATED INVESTMENT COMPANIES - 99.97% EQUITY – 36.00% John Hancock Funds II (G) - 31.57% All Cap Value, Class NAV (Lord Abbett) 2,190,169 $21,332,246 Alpha Opportunities, Class NAV (Wellington) 9,011,085 89,119,631 Blue Chip Growth, Class NAV (T. Rowe Price) 7,495,291 141,136,324 Capital Appreciation, Class NAV (Jennison) 4,044,478 42,790,578 Capital Appreciation Value, Class NAV (T.Rowe Price) (I) 10,303,714 95,412,390 Emerging Markets, Class NAV (DFA) 7,647,473 67,527,182 Equity-Income, Class NAV (T. Rowe Price) 8,886,110 111,520,679 Fundamental Value, Class NAV (Davis) 6,148,807 80,426,400 Global Real Estate, Class NAV (Deutsche) 4,840,209 30,880,531 Index 500, Class NAV (John Hancock 2 ) (A) 7,071,181 59,751,479 International Growth Stock, Class NAV (Invesco) 2,024,840 19,296,727 International Opportunities, Class NAV (Marsico) 1,197,482 13,411,803 International Small Cap, Class NAV (Franklin) 599,708 7,844,175 International Small Company, Class NAV (DFA) 1,097,743 7,881,794 International Value, Class NAV (Franklin) 2,989,100 36,616,472 Mid Cap Stock, Class NAV (Wellington) (I) 2,723,290 41,339,549 Mid Value, Class NAV (T. Rowe Price) 3,295,650 41,986,580 Natural Resources, Class NAV (Wellington) 1,680,890 29,247,479 Real Estate Equity, Class NAV (T. Rowe Price) 2,195,622 15,984,128 Redwood, Class NAV (RCM) (I) 931,895 9,132,572 Small Cap Growth, Class NAV (Wellington) 1,084,490 9,966,466 Small Cap Value, Class NAV (Wellington) 584,558 8,248,118 Small Company Growth, Class NAV (Invesco) (I) 417,380 4,912,566 Small Company Value, Class NAV (T. Rowe Price) 529,120 11,497,776 Smaller Company Growth, Class NAV (Frontier/John Hancock 2 (A)/Perimeter) 542,648 5,176,862 U.S. Equity, Class NAV (GMO) 10,144,927 95,565,215 Value & Restructuring, Class NAV (Columbia) 1,169,760 10,761,791 John Hancock Funds III (G) - 4.43% Global Shareholder Yield, Class NAV (Epoch) 11,196,544 97,857,796 International Core, Class NAV (GMO) 1,154,060 29,174,645 Rainier Growth, Class NAV (Rainier) 1,543,593 28,432,975 FIXED INCOME - 61.53% John Hancock Funds II (G) - 61.53% Active Bond, Class NAV (John Hancock 1 /Declaration) (A) 25,572,876 258,541,777 Core Bond, Class NAV (Wells Capital) 14,037,770 186,983,101 Floating Rate Income, Class NAV (WAMCO) 29,795,678 268,757,012 Global Bond, Class NAV (PIMCO) 9,949,836 129,646,363 Global High Yield, Class NAV (Stone Harbor) 5,258,722 $51,535,471 High Income, Class NAV (John Hancock 1 ) (A) 6,920,181 46,503,616 High Yield, Class NAV (WAMCO) 10,157,096 83,186,615 Investment Quality Bond, Class NAV (Wellington) 9,774,417 122,766,682 Multi Sector Bond, Class NAV (Stone Harbor) 17,310,077 170,158,054 Real Return Bond, Class NAV (PIMCO) 7,253,115 92,767,337 Spectrum Income, Class NAV (T. Rowe Price) 16,687,238 170,877,315 Strategic Income Opportunities, Class NAV (John Hancock 1 ) (A) 17,963,434 183,227,029 Total Bond Market, Class NAV (Declaration) (A) 3,443,036 36,496,182 Total Return, Class NAV (PIMCO) 21,222,778 290,964,293 U.S. High Yield Bond, Class NAV (Wells Capital) 5,718,513 68,679,336 OTHER - 2.44% John Hancock Funds II (G) - 2.44% Currency Strategies, Class NAV (First Quadrant) (I) 9,113,808 85,760,931 Total Investments (Lifestyle Moderate Portfolio) (Cost $3,421,912,701) - 99.97% Other assets and liabilities, net - 0.03% TOTAL NET ASSETS - 100.00% Percentages are based upon net assets. 4 JOHN HANCOCK FUNDS II PORTFOLIO OF INVESTMENTS - September 30, 2011 (Unaudited) (showing percentage of total net assets) Lifestyle Conservative Portfolio Shares Value AFFILIATED INVESTMENT COMPANIES - 99.99% EQUITY - 19.62% John Hancock Funds II (G) - 16.68% All Cap Value, Class NAV (Lord Abbett) 1,391,028 $13,548,613 Blue Chip Growth, Class NAV (T. Rowe Price) 4,693,498 88,378,568 Capital Appreciation Value, Class NAV (T.Rowe Price) (I) 5,800,604 53,713,595 Emerging Markets, Class NAV (DFA) 1,697,352 14,987,620 Equity-Income, Class NAV (T. Rowe Price) 5,732,467 71,942,464 Fundamental Value, Class NAV (Davis) 4,611,565 60,319,272 Global Real Estate, Class NAV (Deutsche) 3,488,251 22,255,044 Index 500, Class NAV (John Hancock 2 ) (A) 4,322,743 36,527,177 International Value, Class NAV (Franklin) 946,166 11,590,532 Mid Cap Stock, Class NAV (Wellington) (I) 979,394 14,867,196 Mid Value, Class NAV (T. Rowe Price) 1,173,877 14,955,190 Natural Resources, Class NAV (Wellington) 1,288,241 22,415,398 Real Estate Equity, Class NAV (T. Rowe Price) 2,034,426 14,810,623 Redwood, Class NAV (RCM) (I) 775,000 7,595,000 Small Cap Growth, Class NAV (Wellington) 815,830 7,497,478 Small Company Value, Class NAV (T. Rowe Price) 342,722 7,447,346 U.S. Equity, Class NAV (GMO) 5,872,913 55,322,839 John Hancock Funds III (G) - 2.94% Global Shareholder Yield, Class NAV (Epoch) 9,158,327 80,043,774 International Core, Class NAV (GMO) 449,670 11,367,667 FIXED INCOME - 78.03% John Hancock Funds II (G) - 78.03% Active Bond, Class NAV (John Hancock 1 /Declaration) (A) 27,863,456 281,699,539 Core Bond, Class NAV (Wells Capital) 13,134,404 174,950,261 Floating Rate Income, Class NAV (WAMCO) 31,131,415 280,805,365 Global Bond, Class NAV (PIMCO) 10,315,323 134,408,656 Global High Yield, Class NAV (Stone Harbor) 4,861,615 47,643,827 High Income, Class NAV (John Hancock 1 ) (A) 5,758,450 38,696,783 High Yield, Class NAV (WAMCO) 9,258,525 75,827,321 Investment Quality Bond, Class NAV (Wellington) 14,049,577 176,462,693 Multi Sector Bond, Class NAV (Stone Harbor) 16,207,128 159,316,068 Real Return Bond, Class NAV (PIMCO) 9,267,630 118,532,982 Short Term Government Income, Class NAV (John Hancock 1 ) (A) 13,834,540 139,313,821 Spectrum Income, Class NAV (T. Rowe Price) 15,462,886 158,339,955 Strategic Income Opportunities, Class NAV (John Hancock 1 ) (A) 18,070,974 184,323,932 Total Bond Market, Class NAV (Declaration) (A) 9,136,316 96,844,949 Total Return, Class NAV (PIMCO) 21,424,058 293,723,840 U.S. High Yield Bond, Class NAV (Wells Capital) 5,267,262 $63,259,816 OTHER - 2.33% John Hancock Funds II (G) - 2.33% Currency Strategies, Class NAV (First Quadrant) (I) 7,693,665 72,397,391 Total Investments (Lifestyle Conservative Portfolio) (Cost $3,023,893,248) - 99.99% Other assets and liabilities, net - 0.01% TOTAL NET ASSETS - 100.00% Percentages are based upon net assets. (A) The subadviser is an affiliate of the adviser. (G) The underlying fund's subadviser is shown parenthetically. (I) Non-income producing. Manulife Asset Management (US) LLC is doing business as John Hancock Asset Management. Manulife Asset Management (North America) Limited is doing business as John Hancock Asset Management. 5 JOHN HANCOCK FUNDS II PORTFOLIO OF INVESTMENTS - September 30, 2011 (Unaudited) (showing percentage of total net assets) Investment Companies Underlying Funds' Investment Managers American Century Asset Management, Inc. (American Century) Columbia Management Investment Advisers, LLC (Columbia) Davis Selected Advisers, L.P. (Davis) Declaration Management & Research LLC (Declaration) Deutsche Asset Management (Deutsche) Dimensional Fund Advisors LP (DFA) Epoch Investment Partners, Inc. (Epoch) First Quadrant L.P. (First Quadrant) Franklin Mutual Advisors Franklin Templeton Investment Corp. (Franklin) Templeton Investment Counsel, LLC Frontier Capital Management Company, LLC (Frontier) Grantham, Mayo, Van Otterloo & Co. LLC (GMO) Invesco Advisers, Inc. (Invesco) Jennison Associates LLC (Jennison) John Hancock Asset Management* (John Hancock) Lord Abbett (Lord Abbett) Marsico Capital Management, LLC (Marsico) Pacific Investment Management Company LLC (PIMCO) Perimeter Capital Management LLC (Perimeter) QS Investors (QS Investors) Rainier Investment Management, Inc. (Rainier) Robeco Investment Management, Inc. (Robecco) Rosenberg Capital Management (RCM) SSgA Funds Management, Inc. (SSgA) Stone Harbor Investment Partners LP (Stone Harbor) T. Rowe Price Associates, Inc. (T. Rowe Price) UBS Global Asset Management (Americas) Inc. (UBS) Wellington Management Company, LLP (Wellington) Wells Capital Management, Incorporated (Wells Capital) Western Asset Management Company (WAMCO) * Manulife Asset Management (US) LLC and Manulife Asset Management (North America) Limited are doing business as John Hancock Asset Management. 6 JOHN HANCOCK FUNDS II PORTFOLIO OF INVESTMENTS - September 30, 2011 (Unaudited) (showing percentage of total net assets) Notes to Portfolio of Investments (unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. The John Hancock Lifestyle Portfolios (the Portfolios) use a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities, including registered investment companies. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Portfolios’ own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. As of September 30, 2011, all investments for the Portfolios are categorized as Level 1 under the hierarchy described above. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. During the nine months ended September 30, 2011, there were no significant transfers in or out of Level 1 assets. Investments by the Portfolios in underlying affiliated funds and/or other investment companies are valued at their respective net asset values each business day. Cost of Investment Securities for Federal Income Tax Purposes The tax cost of investments owned on September 30, 2011, was as follows: Net Unrealized Unrealized Unrealized Appreciation/ Portfolio Aggregate Cost Appreciation Depreciation (Depreciation) Lifestyle Aggressive $3,393,216,253 $39,037,474 ($132,355,486) ($93,318,012) Lifestyle Growth 10,413,186,634 127,602,968 (367,494,765) (239,891,797) Lifestyle Balanced 10,648,728,908 174,416,633 (189,676,537) (15,259,904) Lifestyle Moderate 3,496,084,454 100,639,948 (85,640,359) 14,999,589 Lifestyle Conservative 3,083,522,379 61,705,942 (39,095,726) 22,610,216 For additional information on the Portfolios' significant accounting policies, please refer to the Portfolios’ most recent semiannual or annual shareholder report. 7 Item 2. Controls and Procedures. (a) The Registrants principal executive and principal financial officers have concluded, based upon their evaluation of the Registrants disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrants disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on form N-Q is accumulated and communicated to the Registrants management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrants internal control over financial reporting that occurred during the Registrants most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrants internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto as EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: John Hancock Funds II – Lifestyle Portfolios /s/ Hugh McHaffie Hugh McHaffie President Date: November 18, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. /s/ Hugh McHaffie Hugh McHaffie President Date: November 18, 2011 /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: November 18, 2011
